Citation Nr: 1734355	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318.

2.  Entitlement to non-service connected death pension benefits beginning February 1, 2011.

3.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1978.  Unfortunately, the Veteran died in January 2010.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veteran Appeals (Board) from the September 2010 (in Virtual VA) and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  Jurisdiction resides with the Los Angeles, California RO.

 In a November 2015 written statement, the appellant withdrew her request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issue of service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not rated as totally disabled due to service connected disabilities for 10 continuous years immediately preceding his death; the Veteran was not a former prisoner of war (POW).

2.  Based upon the information currently of record, the appellant's income is excessive for VA death pension benefits.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (a) (2016).

2.  The criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

DIC Benefits Pursuant to 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22 (a).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22 (c).

In this case, the Veteran separated from service in September 1978.  He died in January 2010.  At the time of his death, service connection was in effect for posttraumatic stress disorder, evaluated as 70 percent disabling; shrapnel wound to the back, evaluated as 10 percent disabling; and scars on his arms and buttocks, rated as noncompensable.  From January 17, 2001, the Veteran was assigned a total disability evaluation based on individual unemployability. 

As shown above, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW.

In light of the foregoing discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied because the requirements of 
38 C.F.R. § 1318 are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Non-Service Connected Death Pension Benefits

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

Non-service connected death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  Id.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not eligible for any death pension benefits.

By way of procedural background, the appellant was awarded death pension benefits beginning February 1, 2010.  Notably, her income included funeral expenses for the Veteran from February 1, 2010, through February 1, 2011, which totaled $8,006.  Expenses of last illness, burials and just debts may be deducted from countable income; as such, the appellant was awarded death pension benefits beginning February 1, 2010 through February 1, 2011 (12 month period).  The Board notes that countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.

Beginning February 1, 2011, VA terminated the appellant's death pension benefits as her income exceeded the maximum payable rate.  The Veteran essentially disagrees with the termination of her death pension benefits beginning February 1, 2011.  

The Board finds that when the appellant filed her claim in 2010 for VA pension benefits as a surviving spouse, the maximum death pension amount was $7,933.

The evidence includes a January 2011 Improved Pension Eligibility Verification Report where the appellant indicated that she was receiving $884.00 of Social Security income per month, or $10,608 annually.  

An August 2010 Social Security Administration (SSA) information print-pout confirms that the appellant was in receipt of $884 per month from SSA beginning May 1, 2010. 

The appellant has not submitted any unreimbursed medical expenses to be deducted from her countable income.

In this case, $10, 608 in SSA benefits excess of the maximum annual pension rate of $7,933 for 2010.  

Based on the evidence of record, the appellant's income is above the maximum allowable for death pension purposes.  Under these circumstances, termination of the VA death pension benefits was proper. 

While the Board is sympathetic to the appellant's loss and recognizes the Veteran's honorable service to his country, it is bound by the law and regulations governing the payment of VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits. 

The appellant is informed that if her income decreases, or if she incurs unreimbursed medical expenses she may reapply for benefits.




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension benefits is denied.


REMAND

The appellate contends that the Veteran's primary or contributory cause of death was the result of his exposure to herbicide agents.

The Veteran's death certificate shows that he died in January 2010.  The immediate cause of death was cardioplumary arrest with a contributory cause listed as glioblastoma (i. e., brain cancer).

The Board also notes that the Veteran was presumed to have been exposed to herbicide agents during service.  The Veteran's DD Form 214 shows that he earned a Combat Action Ribbon and Purple Heart while serving in the Manne Corps.  In addition, the Veteran's service treatment records show he was treated for shell fragment wounds in March 1969 while serving with the 3rd Marine Division in the Republic of Vietnam.  As such, the Veteran's exposure to herbicides is conceded.

While the Board notes that glioblastoma is not one of the disorders that may be presumed related to toxic herbicide exposure under 38 C.F.R. § 3.309(e) (2016), service connection may be nonetheless established when there is proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

In a June 2017 brief, the appellant's representative indicated that, according to the U.S. National Library of Medicine, National Institutes of Health, people exposed to certain chemicals, to include some pesticides, are at a higher risk of developing this glioblastoma.  The brief did not provide a citation to the purported study.  However, the brief also cited to: Thomas TL, Stewart PA, Stemhagen A, Correa P, Norman SA, Bleecker ML, Hoover RN.  Risk of astrocytic brain tumors associated with occupational chemical exposures.  A case-referent study.  Scand J Work Environ Health. 1987 Oct;13(5):417-23.  This case-referent study was conducted on the risk of brain tumors among workers exposed to organic chemicals in petroleum refining and chemical manufacturing.

The Veteran has not been afforded a VA examination.  The Board finds that one is necessary to address the medical evidence submitted by the appellant's representative and to assist in determining whether the Veteran's glioblastoma was related to his in-service herbicide agent exposure.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion regarding the cause of the Veteran's death.  

The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's conceded exposure to herbicide agents resulted in glioblastoma, which caused his death.  (Note:  the examiner is asked to specifically address the representative's argument that, according to the U.S. National Library of Medicine, National Institutes of Health, people exposed to certain chemicals, to include some pesticides, are at a higher risk of developing this glioblastoma).  

A complete rationale for any opinion expressed must be provided by the reviewing VA medical specialist.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


